Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered. Applicant has argued that Yamazaki does not disclose the first inorganic insulating film on the light emitting layer.  This argument is respectfully found to be not persuasive because “on” is defined as a function  to indicate position in or in contact with an outer surface or to indicate a source of attachment” (Merriam Webster’s Collegiate Dictionary, 10th edition, 1997).  Applicant has argued that Won only discloses adding H.sub.2 to adjust the hydrogen ratio.  This argument is respectfully found to be not persuasive because rationale different from Applicant’s is permissible (MPEP 2144 (IV)).  Applicant has argued that Won does not teach N.sub.2O 5 times or more the flow rate of NH.sub.3.  This argument is respectfully found to be not persuasive because it would have been within the ordinary skill in the art to obtain the recited range through routine optimization (MPEP 2144.05(II)), as Adachi does disclose the effect of increasing the flow rate of the N.sub.2O is desirable, and because rationale different from Applicant’s is permissible (MPEP 2144 (IV)).  Applicant has amended the claims to include the feature “the first inorganic layer is disposed on the light emitting layer such that the light emitting layer is between the substrate and the firs inorganic layer”.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1).
Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for” (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material.. Yamazak i is silent with respect to the first inorganic layer is disposed on the light emitting layer such that the light emitting layer is between the substrate and the firs inorganic layer.
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Kawahara, in the same field of endeavor of ALD and CVD (para. 0002), discloses a chamber for deposition on a substrate in which the gas supply pipes, for example pipes 105a, 105b, 105c, etc,,  are separate pipes for the precursors, such that the different raw materials are prevented from mixing (para. 0034 and Fig. 5). The deposited films may be oxides and oxynitrides (para. 0024). The devices which are fabricated includes display elements (para. 0074), and forming thin layers with excellent electrical properties (para. 0074).
Shimoto, in the same field of endeavor of light absorption by insulating layers (para. 0012), discloses that the ratio of oxygen to nitrogen  or silicon in insulating layers affects the light absorption characteristics (para. 0012).
Lang, in the  same field of endeavor of organic light emitting components (Abstract), discloses a cover glass over the electroluminescent component, which includes an organic electroluminescent layer between two electrodes, an inorganic layer on the electrode which is under the inorganic layer, and a top cover glass on the inorganic layer (para. 0005, 0015, and  0017), the glass cover providing protection for the electroluminescent component (para. 0015) providing protection for example against moisture,  and the topmost encapsulation layer next to the top glass cover layer  being for example silicon oxide (para. 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus disclosed by Kawahara with the method disclosed by Yamazaki in order to obtain the benefits disclosed by Kawahara.
Shimoto supports that the light absorption characteristics of the insulating films in the device disclosed by Yamazaki are affected by the deposition conditions which affect the proportions of silicon, nitrogen, and oxygen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Lang with the device disclosed by Yamazaki in order to obtain the benefits disclosed by Lang such as protection provided by the glass cover and the protection from moisture from the inorganic insulation layer under the glass cover.
Re claim 2:  Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-
25 at%, (para. 0054) the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges). 
Re claim 3:  Yamazaki discloses a film including SiON:H, as Yamazaki discloses silicon oxide nitride film containing hydrogen (para. 0054).
Re claim 4:  Yamazaki discloses the sealing portion includes a second inorganic layer between the first inorganic layer and the light emitting layer , as Yamazaki discloses in Fig. 11B the driving circuit, which is below the light emitting layer (para. 0008), and a first inorganic insulating layer 124 and a second inorganic layer 122 (para. 0049-0050 and Fig. 2B and 2C and Fig. 11B and para. 0093).
Re claim 5:  Yamazaki discloses an organic encapsulation layer 123 (para. 0055 and Fig. 2C)   
Re claim 6:  Yamazaki discloses the organic layer 123 is between first inorganic layer 124 and a second inorganic layer 122 (Fig. 2C and para. 0049-0050).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  ”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”) and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)   and Lang et al (US 2014/0264311 A1)  as applied to claim 1 above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“Yamazaki ‘489”).
Yamazaki in view of Kawahara and of Shimoto  and Lang discloses the limitations of claim 1 as stated above.  Yamazaki in view of Kawahara and of Shimoto and Lang  is silent with respect to the refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazaki in view of Kawahara and Shimoto and Lang  because “about 1.70” allows for ranges slightly above 1.70 (MPEP 2144.05(I) Overlapping, approaching, and similar ranges).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)   and Lang et al (US 2014/0264311 A1)   as applied to claim 1 above, and further in view of Lee et al (US 2017/0005292 A1)(“Lee”).
Yamazak in view of Kawahara and of Shimoto and Lang discloses the limitations of claim 1 as stated above.  Yamazaki in view of Kawahara and of Shimoto and Lang is silent with respect to the first inorganic layer includes at least two sub-inorganic layers.
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Kawahara and of Shimoto and Lang in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 9:  Lee discloses a second inorganic layer on the organic layer 323, the second inorganic layer includes a first sub-layer 324, and a second sub-layer 325 (para. 0131-0135 and Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Kawahara and of Shimoto  and Lang in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 10:  Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1)  in view of Lee et al (US 2017/0005292 A1)(“Lee”) as applied to claim 10 above, and further in view of Sakama et al (US 6,919,282 B2)(“Sakama”).
Ymazaki in view of Kawahara and of Shimoto and Lang in view of Lee discloses the limitations of claim 10 as stated above.  Yamazak in view of Kawahara and of Shimoto and Lang in view of Lee is silent with respect to the recited relative content of the components of a second sub-inorganic layer.
Sakama, in the same field of endeavor of silicon oxynitride films which include hydrogen (Abstract), discloses a composition of the film which is graded, as Sakama discloses composition changed through the thickness of the film, or the composition changes with respect to stacked layers (col. 4, lines 25-39).  With respect to the recited composition of the second and third sub-inorganic layers, The protective films 122 and 127, which correspond to encapsulating films,  are formed of hydrogen containing silicon oxynitride (col. 17, lines 36-53) and Fig. 4D).  With respect to the recited content of the recited sub-layers, this is a result-effective limitation, which one of ordinary skill in the art would have been able to determine through ordinary optimization (MPEP 2144.05 (II) and MPEP 1244.05(III)(c))), as Sakama discloses properties of the film dependency upon the ratios of the constituents of the film (Table 2, col. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the  forming layers with different concentrations which are graded as disclosed by Sakama in the device disclosed by Yamazaki in view of Kawahara and of Shimoto and Lang in order to obtain the benefit of control of defect density of the film as disclosed by Sakama (Sakama, col. 1, lines 64-67 and col. 2, lines 1-14).


Claims 15 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1)    in view of Lee et al (US 2017/0005292 A1)(“Lee”) as applied to claim 9  above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“Yamazaki ‘489”).
Re claims 15-16:  Yamazak in view of Kawaharai and of Shimoto and Lang and  in view of Lee discloses the limitations of claim 15 as stated above.  Yamazakiin view of Kawahara and of Shimoto and Lang  and  in view of Lee is silent with respect to the recited relative refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazakiin view of Kawahara and of Shimoto and Lang and of Lee  because Yamazaki ‘489 discloses relationship between the composition of the SiON:H film and refractive index, which is a disclosure that the composition is a result-effective variable with respect to refractive index, and therefore one of ordinary skill in the art  would have been able to determine through ordinary optimization (MPEP 2144.05 (II) and MPEP 1244.05(III)(c))),


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)) (“Yamazaki”)   in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)  and Lang et al (US 2014/0264311 A1)   in view of Lee et al (US 2017/0005292 A1)(“Lee”).
Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1).
Yamazaki discloses a method of forming display device (para. 0004 and 0009)
Including 
Forming a light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
The flow rate of N20 is about 5 times that of NH3.
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose   Disposing a structure including a substrate and a light emitting layer in a chamber
Supplying into the chamber SiH4 from a first supply pipe, NH3 from a second supply pipe and N2O from a third supply pipe, and N2 from a fourth supply pipe and H2 from a fifth supply pipe to form a sealing portion of inorganic layer on the light emitting layer and Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Won, in the same field of endeavor of depositing material layers on display devices (Abstract), discloses depositing an inorganic barrier layer containing silicon on a display substrate (step 606, Fig. 5) including  an N2O source, an NH3 source (para. 0039) an H2 source (para. 0041), a SiH4 source (para. 0037), and an N2 source (para. 0039).
Adachi, in the same field of endeavor of forming SiON:H film, (Abstract), discloses that the composition of the film is affected by the N2O flow rate (Table 1, page 7 and para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Won with the method disclosed by Yamazaki in order to obtain the benefit of control of the flow rates of the source gases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Adachi with the method disclosed by Yamazaki in order to obtain the benefit of controlling the properties of the film as disclosed by Adachi, and the flow rate is taught by Adachi to be a result effective variable, therefore one of ordinary skill in the art would have been able to determine the ratios of gases by routing optimization (MPEP 2144.05 (II) and MPEP 2144.05 (II)(B)).
Re claims 19-22::  The combination of Yamazaki, Won, and Acachi discloses the limitations of the recited flow rates of claims 19-22 , as Adachi, in the same field of endeavor of forming SiON:H film, (Abstract), discloses that the composition of the film is affected by the N2O flow rate (Table 1, page 7 and para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Adachi with the method disclosed by Yamazaki in order to obtain the benefit of controlling the properties of the film as disclosed by Adachi, and the flow rate is taught by Adachi to be a result effective variable, therefore one of ordinary skill in the art would have been able to determine the ratios of gases by routing optimization (MPEP 2144.05 (II) and MPEP 2144.05 (II)(B)).
Re claim 23:  The combination of Yamazaki, Won, and Adachi discloses mixing the gases from the first , second, third, fourth and fifth supply pipes and injecting the mixed gases, as Won discloses a mixture of the gases from the individual pipes is delivered into the process chamber (para. 0048) through the entry port 480 (para. 0098).
Re claims 24-25: Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Re claim 26:  Yamazaki discloses a film including SiON:H, as Yamazaki discloses silicon oxide nitride film containing hydrogen (para. 0054).


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)     in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1) as applied to claim 24 above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“Yamazaki ‘489”).
Yamazaki in view of Won and of Adachi discloses the limitations of claim 24 as stated above.  Yamazaki in view of Won and of Adachi  is silent with respect to the refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazaki in view of Won and of Adachi because “about 1.70” allows for ranges slightly above 1.70 (MPEP 2144.05(I) Overlapping, approaching, and similar ranges).


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) ”) in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1)   as applied to claim 18 above, and further in view of Lee et al (US 2017/0005292 A1)(“lee”).
Yamazaki in view of Won and of Adachidiscloses the limitations of claim 18 as stated above.  Yamazaki in view of Won and of Adachi is silent with respect to the first inorganic layer includes at least two sub-inorganic layers.
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Won and of Adachi in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 29:  Lee discloses a second inorganic layer on the organic layer 323, the second inorganic layer includes a first sub-layer 324, and a second sub-layer 325 (para. 0131-0135 and Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Won and of Adachi in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (US 2008/0096305 A1)(“Takai”) in view of Kon et al (US 2017/0107345 A1)(“Kon”) and of Anwar et al (US 2008/0132080 A1)(“Anwar”).
A display device including , as Takai discloses a solar cell device which is an array of solar cells on a substrate
A substrate 602 (Fig. 6 and para. 0099)
A light emitting layer on the substrate, the active element may be a photovoltaic element or a solar cell (para. 0097)
 A sealing portion on the light  emitting layer 
Including a sealing portion including a first inorganic layer
The first inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, as Takai discloses addition of oxygen (par. 0115) and of hydrogen (para. 0130).
        Takai is silent with respect to a light emitting device and with respect to a difference in light transmittance of a layer that has been irradiated with sunlight for 1-6 hours in a blue light wavelength region a green and red light wavelength region compared to a light transmittance of a layer that has not been irradiated with sunlight in blue, green, and red wavelength regions of less than or equal to about 0.4%.  Takai discloses a solar cell device, but does not explicitly state a display device.
            Kon, in the same field of endeavor of protective coating on polymer layer (Abstract), discloses increase in haze of protection layers such as silicon oxide (para. 0229) and silicon oxynitride (included in Table 1, which begins on page 33)  and also conditions such as external solar ultraviolet light  which affects the layer (para. 0124), and Kon also discloses the change in haze with exposure to the outdoor weather conditions (page 36, Table under the heading Accelerated weather ressitance, under Change in Haze, the value is about 0.4%.
                Anwar, in the same field of endeavor of deposition of silicon-containing films (Abstract), disclosest SiON films (para. 0070) which include hydrogenated SiN (para. 00009) in solar cells and OLED (para. 0020), which is a disclosure of use of the films disclosed by Takai in OLED displays.
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the results disclosed by Kon with the device disclosed by Takai in order to obtain the benefit of avoiding deterioration of light transmittance which would be expected with an oxynitride layer as disclosed by Kon.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement in OLED displays as taught by Anwar with the device disclosed by Takai because Anwar discloses hydrogenated SiON films in solar cells and in 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895